ment1 Filed 12/11/18 Pa of 9
i,

Orth | iin Case: 1:18-cv-02904 (F-DECK)
\ yy) Assigned To : Unassigned
\ IYO WUYAS ty Assign. Date : 12/11/2018

J Ag Description: Pro Se Gen. ----..
Case 1:18-cv-02904-UNA Document1 Filed 12/11/18 Page 2 of 9
tb Sedy C Charles Mr. roanlas, :

Wo wes Tate ork pie ig noir mean
BDL (rowan ©: Coun, \ Ea asim

 
Srodk. Tes Sed Apel umefich [Filed Wayag .Baue 3 be
be ote ane, wichalesr ir OBE Me al

1s. snus Aeomclosnsthoy , |
Sco We
Preceas, Cah ogee peat Se
Luvould money oor hastolicl Mn
pees trata ga
V-0290

Case 1:18-c aggny Document 1 Filed 12/11/18 Page 7 of 9
Gen 81 obseaaty Leptembyy De14, AL can
Jus partials *Q. oR tae Jeune
Tete Balls gon snakes

 
Viable Bhabicfay Urndox
mcd Get. M proy Sheet this ou
Sete oof vee ton),

rita He Poca eth
eS rn) Samchissay wt

meSheus mum Elo Nah Pikes

nt oe

ARCH y RAC aan)
HOU. G2). O75

 

MINI Babin an Lb] | Dm al (Gr
